Per Curiam.
This action was brought to recover damages under section 1 of an act entitled “An act to prevent the unlawful waste and destruction of timber in this state,” passed February 28th, 1820. 4 Comp. Stat. of N. J., p. 5396. The words of section 1, drawn into this controversy, are “destroy any tree, sapling or pole standing or, lying on any land within this state,” &c. The complaint alleges that the defendants unlawfully entered in and upon the land of the plaintiff and cut, felled and destroyed seven hundred and fifty-three trees and saplings standing thereon.
The trial resulted in the direction of a nonsuit as to the defendant Public Service Electric and Gas Company by the court, and a verdict by the jury in favor of the plaintiff for $3,936.
We find nowhere in the record a rule to show cause, but in the brief of the plaintiff it is stated a rule to show cause was taken out by the individual defendants, and at page 122 there are sixteen reasons filed why the verdict should be set aside and a new trial granted. A further examination of the record at page 1 “shows the rule printed.”
Our examination of the record, the reasons filed and the briefs, lead us to the conclusion that the rule or rules granted should be discharged, with costs.